McAllister, j.
The defendant was convicted in Malheur county of concealing stolen property and appeals. This case is similar to and controlled by State v. Flores, decided this day.
The relevant portion of the affidavit for the search warrant in this ease reads as follows:
“That on or about the 16th day of October, 1967, the following described personal property was stolen from the Coast to Coast Store, Ontario, Oregon, to-wit: (Description omitted).
“I further depose and say that I have received information from a reliable person that the above mentioned personal property is concealed in the premises of Adrian Rameriz’s, to-wit: 2075 Sunset Road, Ontario, Oregon, County of Malheur, * *
The affidavit recited no underlying circumstances to support the officer’s belief that his informant was credible or his information reliable. For the reasons stated in State v. Flores, supra, the judgment is reversed and remanded.